PD-0619-15
                         NO.

               COURT OF APPEALS NO.     06-14-00165-CR



                               IN THE
               COURT OF CRIMINAL APPEALS OF TEXAS




                     BARNEY SAMUEL BRADSHAW,.            RECEIVED SW
                               Appellant/Petitioner COURT OF CRIWAL APPEALS
                                  v.                          MAY 22 2015
                       THE STATE OF TEXAS,               Ab@! ACQSta, Clerk
                               Appellee/Respondent       ^



            On appeal from the Sixth Court of Appeals               FILED IN
                        Texarkana, Texas                     C0URT OF CRIMINAL APPEALS

                  MOTION TO SUSPEND RULE 9.3(b)
                                                                  Abel Acosta, Clerk

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES, BARNEY SAMUEL BRADSHAW, Appellant?Petitioner, in

the above styled and numbered cause and moves the Court to suspend
Rule 9.3(b) of the Texas Rules of Appellate Procedure. In support
of this motion Petitioner shows   the Court as follows:

                                  I.

     Petitioner is currently incarcerated in the Mark W. Michael

Unit of the Texas Department of Criminal Justice - Institutional

Division in Tennessee Colony, Texas.
                               II.


     Rule 9.3(b) states in pertinent part: "A party must file the
original and 11 copies of any document addressed to...the Court of

Criminal Appeals..." See TEX. R. APP. PROC, Rule 9.3(b). Petition
er requests stay to file only the original of his Petition for Dis
cretionary Review.

                              III.

     Due to Petitioner's current incarceration, he is unable to
duplicate any documents because he does not have access to a copy
ing machine.

                             PRAYER

     WHEREFORE, PREMISES CONSIDERED, Barney Samuel Bradshaw re

spectfully requests that the Court suspend Rule 9.3(b) of the Texas
Rules of Appellate Procedure in this case.

                                      Respectfully submitted,


                                      BARNEY SAMUEL BRADSHAW
                                      PETITIONER
                                      TDCJ No. 01942978
                                      Mark W. Michael Unit
                                      2664 FM 2054
                                     . Tennessee Colony, Texas 75886

                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States
Mail, postage prepaid, on the 15th day of May, 2015, addressed to

Rusk County District Attorney and State Prosecuting Attorney.

                                               IMVjS/^

                                      BARNEY SAMUEL BRADSHAW
                                      PETITIONER